Citation Nr: 1223195	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-26 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased evaluation for an acquired psychiatric disorder, to include psychoneurosis, anxiety type, anxiety disorder, not otherwise specified, and major depressive disorder, rated as 30 percent disabling from January 30, 2008, and 50 percent disabling from July 30, 2010, to include entitlement to a rating higher than 10 percent prior to January 30, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1967. 

This appeal to the Board of Veterans Appeals (the Board) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which continued a 10 percent rating for psychoneurosis.  In a June 2009 rating decision, the RO increased the rating to 30 percent, effective January 30, 2008, the date of receipt of the Veteran's claim. 

When this case was previously before the Board in July 2010, it was remanded for additional development.  A May 2012 rating decision assigned a 50 percent evaluation from July 30, 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In correspondence received on June 18, 2012, the Veteran related that he wanted to appear at a Travel Board hearing before a Veterans Law Judge (VLJ) of the Board at his local RO.  Thus, the RO should schedule such a hearing. 38 U.S.C.A. § 7107  (West 2002); 38 C.F.R. §§ 19.75 , 19.76, 20.703, 20.704 (2011).

The Board observes that in correspondence received on June 13, 2012, the Veteran withdrew the issue on appeal.  In light of his subsequent request for a Travel Board, the Board finds that he did not withdraw the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO before a VLJ. Notify the Veteran in writing of the date, time and location of the hearing. After the hearing is conducted, or if the Veteran withdraws the hearing request, or if he fails to report for the scheduled hearing without good cause, the claims file should be returned to the Board, in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


